          Case 1:20-cr-00163-PKC Document 48 Filed 06/11/20 Page 1 of 1




                                  Andrew J. Mollica
                                     Attorney at Law
                              1205 Franklin Avenue Suite 16LL
                               Garden City, New York 11530
                                    Tel. (516) 280-3182
                                       Tel. (516) 528-1311
                                        Jdmol@aol.com

                                                                             June 11, 2020

VIA ECF FILING                                                          Application GRANTED.
Hon. P. Kevin Castel, United States District Judge
United States District Court, Southern District of New York             SO ORDERED.
                                                                        June 11, 2020.
500 Pearl Street
New York NY 10007

Re: United States v. Grasso et al., 20-CR-00163 (PKC)

Dear Judge Castel:

       I write on behalf of my client, Connor Flynn, to respectfully request that the Court
modify the current bail conditions, which restrict Mr. Flynn’s travel to the Southern and
Eastern Districts of New York.

        We seek to modify the travel conditions to allow Mr. Flynn and his family to travel
to the Western District of Michigan (by car) from on, or about, July 4, 2020, to on, or about,
July 12, 2020.

        Mr. Flynn’s wife’s parents reside in Dorr Michigan, which is within the Western
District of Michigan, and Mr. Flynn seeks this travel modification so that he may take his
two-year-old daughter and pregnant wife to visit Mrs. Flynn’s parents and grandmother.

       I have corresponded with Andrew Adams Esq. on behalf of the government and he
has graciously consented to the request.

                                              Respectfully submitted,
                                              /s/
                                              Andrew J. Mollica
                                              On Behalf of Connor Flynn

                                              SO ORDERED:

                                              Honorable P. Kevin Castel
                                              United States District Judge
